DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 5 August 2022 has been entered.
Disposition of claims:
	Claims 1, 9, 11, 14, and 16 have been amended.
	Claims 1-20 are pending.
The amendments to claims 1 and 11 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 9 has overcome the rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see the first two paragraphs of p. 33 as well as the first two paragraphs of p. 40 of the reply filed 5 August 2022, with respect to the rejection(s) of claim(s) 11-13 and 15-19 under 35 U.S.C. 102(a)(1) as being anticipate by Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action as well as the rejections of claims 1-3, 5-9, 11-13, and 15-19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the correct substituents for the instant Rc and Rd.

Applicant's arguments, see the first paragraph of p. 34 through the first paragraph of p. 35 of the filed 5 August 2022 with respect to the rejection(s) of claim(s) 11-13 and 15-19 under 35 U.S.C. 102(a)(1) as being anticipate by Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action as well as the rejections of claims 1-3, 5-9, 11-13, and 15-19 under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the data in Table 2 of the instant specification represents a showing of unexpected results commensurate in scope with the claimed invention. Applicant argues that therefore the current claims are nonobvious over Lee.
There are multiple differences between the compounds of the comparative examples of Table 2 of the instant specification and the compounds of the inventive examples of Table 2 of the instant specification. For instance between Comparative Compound C2 (the compound of Lee shown below) and Compound 9, there is a cyclohexyl group that is different between the two compounds, a phenyl group bonded to an N atom has a different substitution pattern, and there is a substituent methyl group that is different between the two compounds. These are all in addition to the differences between the substituents that are at the positions of the instant Rc and Rd. Therefore, because there are multiple differences between the compounds, it cannot be determined that the isopropyl or phenyl groups at the positions of the instant Rc and Rd provide the compounds with unexpected properties.

Applicant's arguments filed 5 August 2022 with regard to the rejection of claims 11-14 and 17-19 under 35 U.S.C. 102(a)(2) as being anticipate by Han et al. (US 2022/0017545 A1) (hereafter “Han”) set forth in the last Office action as well as the rejection of claims 1-4, 7-9, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2022/0017545 A1) (hereafter “Han”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the cited compound of Han does not meet the claim limitations of the current claims 1 or 11.
The cited compound of Han meets the limitations of claims 1 and 11 where a substituent of M1 or M2 is a moiety having the structure of Formula 2 and Rb is—for example—a substituted benzene ring. Rb and the substituent of M1 or M2 are joined to form a ring. 
Applicant describes this interpretation in Analysis 2. Applicant asserts that the definition of formula 1 does not recite that Rb is combined with M3 and/or M4 of formula 2 to form a ring. However, the definition of formula 1 does not say that Rb cannot be combined with M3 and/or M4 of formula 2 to form a ring. Under a broadest reasonable interpretation of the claims in light of the specification, the claim is being interpreted such that any pair of substituents can join to form a ring. 
The limitation that “… Ra and/or Rb are optionally combined with M1 or M2 to form a ring …” provides further support to the validity of the interpretation where a substituent of M1 or M2 is a moiety having the structure of Formula 2 and Rb is—for example—a substituted benzene ring, and Rb and the substituent of M1 or M2 are joined to form a ring.

Applicant’s arguments, see the final paragraph of p. 37 through the second paragraph of p. 38 of the reply filed 5 August 2022, with respect to the rejection(s) of claim(s) 11-13 and 15-19 under 35 U.S.C. 102(a)(1) as being anticipate by Kim et al. (US 2021/0053998 A1) (hereafter “Kim”) set forth in the last Office action as well as the rejections of claims 1-3, 5-9, 11-13, and 15-19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0053998 A1) (hereafter “Kim”) in view of Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the correct substituents for the instant Rc and Rd.

Applicant's arguments, see the final paragraph of p. 38, the first paragraph of p. 39, and the first paragraph of p. 40 of the reply filed 5 August 2022 with respect to the rejection(s) of claim(s) 11-13 and 15-19 under 35 U.S.C. 102(a)(1) as being anticipate by Kim et al. (US 2021/0053998 A1) (hereafter “Kim”) set forth in the last Office action as well as the rejections of claims 1-3, 5-9, 11-13, and 15-19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0053998 A1) (hereafter “Kim”) in view of Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the data in Table 2 of the instant specification represents a showing of unexpected results commensurate in scope with the claimed invention. Applicant argues that therefore the current claims are nonobvious over Lee.
There are multiple differences between the compounds of the comparative examples of Table 2 of the instant specification and the compounds of the inventive examples of Table 2 of the instant specification. For instance between Comparative Compound C2 (the compound of Lee shown below) and Compound 9, there is a cyclohexyl group that is different between the two compounds, a phenyl group bonded to an N atom has a different substitution pattern, and there is a substituent methyl group that is different between the two compounds. These are all in addition to the differences between the substituents that are at the positions of the instant Rc and Rd. Therefore, because there are multiple differences between the compounds, it cannot be determined that the isopropyl or phenyl groups at the positions of the instant Rc and Rd provide the compounds with unexpected properties.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Han et al. (US 2022/0017545 A1) (hereafter “Han”).
Regarding claims 11-14 and 17-18: Han discloses the compound shown below {p. 7}.

    PNG
    media_image1.png
    507
    910
    media_image1.png
    Greyscale

Where in the compound above, Rb is a substituted aryl.

Regarding claim 19: Han discloses all of the features with respect to claim 11, as outlined above. 
Han does not describe that the compound of Han described above is a delayed fluorescence compound.
Han discloses the claimed invention above but fails to teach that the emission layer emits light that is the result of a delayed fluorescence process. It is reasonable to presume that the emission layer emitting light that is the result of a delayed fluorescence process is inherent to Han. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0023], [0026]-[0027], [00129], [00131], [00132], and [00146] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that emit light that is the result of a delayed fluorescence process. Additionally, paragraphs [0024] and [00124] of the instant specification describes that the compounds having the structure of the instant Formula 1 can in embodiments emit thermally activated delayed fluorescence. Paragraph [00124] describes that the structure of the instant Formula 1 is an electron acceptor and that the structure of the instant Formula 2 is an electron donor. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Han product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2022/0017545 A1) (hereafter “Han”).
Regarding claims 1-4, 11-14, and 17-18: Han discloses the compound shown below {(paragraphs [0008]-[0009] and [0035]: The compounds of the disclosure of Han have the structure of Formula 1.), (paragraph [0117]: The compounds having the structure of Formula 1 are exemplified by the compounds on pp. 7-24.), (p. 7, the Compound shown below)}.

    PNG
    media_image1.png
    507
    910
    media_image1.png
    Greyscale


Where in the compound above, Rb is a substituted aryl.
Han does not exemplify a specific device comprising the compound shown above. 
However, Han teaches that the compound shown above can be used as a light-emitting dopant of the light-emitting layer of an organic electroluminescence device {paragraph [0126]}. The organic electroluminescence device comprises a first electrode, a second electrode on the first electrode, and the light-emitting layer is between the first electrode and the second electrode {paragraph [0119]}.
The light-emitting layer can additionally comprise a host {paragraph [0127]}.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Han shown above by using the compound as a light-emitting dopant of the light-emitting layer of the organic electroluminescence device of Han described above that additionally comprises a host, based on the teaching of Han. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting device.
Han does not describe a specific device in which the anode comprises SnO2 or ZnO, and the cathode comprises Li, Al, Al-Li, Ca, Mg, Mg-In, Mg-Ag, or LiF/Al.
However, Han describes that the anode can comprise SnO2 or ZnO {paragraph [0169]}, and that the cathode can be composed of Li, Al, Ca, Mg, Mg-In, Mg-Ag, or LiF/Al {paragraph [0170]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Lee described above by using SnO2 or ZnO as a material of the anode and Li, Al, Ca, Mg, Mg-In, Mg-Ag, or LiF/Al as a material of the cathode, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of SnO2 or ZnO as a material of the anode and Li, Al, Ca, Mg, Mg-In, Mg-Ag, or LiF/Al as a material of the cathode would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting device.

Regarding claims 7-8 and 19: Han teaches all of the features with respect to claim 1, as outlined above. 
Han does not describe that the compound of Kim described above is a delayed fluorescence compound.
Han teaches the claimed invention above but fails to teach that the emission layer emits light that is the result of a delayed fluorescence process. It is reasonable to presume that the emission layer emitting light that is the result of a delayed fluorescence process is inherent to Han. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraph [0023], [0026]-[0027], [00129], [00131], [00132], and [00146] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that emit light that is the result of a delayed fluorescence process. Additionally, paragraphs [0024] and [00124] of the instant specification describes that the compounds having the structure of the instant Formula 1 can in embodiments emit thermally activated delayed fluorescence. Paragraph [00124] describes that the structure of the instant Formula 1 is an electron acceptor and that the structure of the instant Formula 2 is an electron donor. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Han product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
A light-emitting layer comprising a light-emitting dopant that emits light that is the result of a delayed fluorescence process can be equated with a delayed fluorescence emission layer. Additionally, as outlined above, the light-emitting layer comprises a host.

Regarding claim 9: Han teaches all of the features with respect to claim 1, as outlined above. 
Han does not describe that the compound of Kim described above has a central wavelength of 430 nm to 490 nm.
Han teaches the claimed invention above but fails to teach the compound of Han described above has a central wavelength of 430 nm to 490 nm. It is reasonable to presume that the compound of Han described above having a central wavelength of 430 nm to 490 nm is inherent to Han. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0025]-[0028] and [00128] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that in an embodiment emit light that has a central wavelength of 430 nm to 490 nm. 
Furthermore, the compounds Han used as light emitting dopants in the exemplified device of Han emit blue light {Table 1}.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Han product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
A light-emitting layer comprising a light-emitting dopant that has a central wavelength of 430 nm to 490 nm can be equated with an emission layer that emits light that has a central wavelength of 430 nm to 490 nm.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/216990 A1—machine translation relied upon) (hereafter “Lee”).
Regarding claims 11-13 and 15-18: Lee discloses the compound shown below {(paragraphs [47]-[50]: The compounds of the disclosure of Lee have the structure of Formula 1 of Lee.), (paragraph [98]: The compounds having the structure of Formula 1 are exemplified by Compounds 1 to 664.), (paragraph [140]: Compound 332)}.

    PNG
    media_image2.png
    824
    793
    media_image2.png
    Greyscale

Lee does not exemplify a compound similar to the compound shown above in which the instant Rc and Rd are other than methyl.
However, the structure in the compound shown above corresponding to the instant Formula 2 corresponds to the Formula 6 of Lee {paragraphs [0055]-[0072]}. Formula 6 of Lee teaches that the substituents corresponding to the instant Rc and Rd can be propyl or phenyl in addition to methyl {paragraph [0071]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Lee shown above by substituting the methyl groups corresponding to the instant Rc and Rd with propyl or phenyl, based on the teaching of Lee. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of propyl or methyl would have been a choice from a finite number of identified, predictable solutions (the exemplified groups of Lee corresponding to the instant Rc and Rd), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 19: Lee teaches all of the features with respect to claim 11, as outlined above. 
Lee does not describe that the compound of Lee described above is a delayed fluorescence compound.
Lee discloses the claimed invention above but fails to teach that the emission layer emits light that is the result of a delayed fluorescence process. It is reasonable to presume that the emission layer emitting light that is the result of a delayed fluorescence process is inherent to Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0023], [0026]-[0027], [00129], [00131], [00132], and [00146] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that emit light that is the result of a delayed fluorescence process. Additionally, paragraphs [0024] and [00124] of the instant specification describes that the compounds having the structure of the instant Formula 1 can in embodiments emit thermally activated delayed fluorescence. Paragraph [00124] describes that the structure of the instant Formula 1 is an electron acceptor and that the structure of the instant Formula 2 is an electron donor. 
Additionally, the compound of Lee is very close structurally to the instant compound 33. The difference being the presence of isopropyl groups in place of methyl groups on the instant compound 33 as well as the presence of other alkyl groups substituents on the compound of Lee . It would be expected that the exemplified compounds of the instant specification would possess the thermally activated delayed fluorescence properties of the claimed compounds as described in the instant specification, as outlined above. Given the structural similarities, it would be expected that the compound of Lee would share these thermally activated delayed fluorescent properties, i.e. it would not be expected that the presence of methyl groups in place of isopropyl groups would cause the compound to not have thermally activated delayed fluorescent properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Regarding claims 1-3 and 5-6: Lee teaches all of the features with respect to claim 11, as outlined above. 
Claim 1 differs from claim 11 in the compound of is comprised in an organic electroluminescence device.
Lee does not exemplify a specific device comprising the compound shown above. 
However, Lee teaches that the compound shown above can be used as a light-emitting dopant of the light-emitting layer of an organic electroluminescence device {paragraph [171]}. The light-emitting layer can additionally comprise a host {paragraph [173]}. The organic electroluminescence device comprises a first electrode, a second electrode on the first electrode, and the light-emitting layer is between the first electrode and the second electrode {paragraphs [175]-[178]}.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Lee shown above by using the compound as a light-emitting dopant of the light-emitting layer of the organic electroluminescence device of Lee described above and which additionally comprises a host material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting device.
Lee does not describe a specific device in which the anode is SnO2 or ZnO, and the cathode is Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag.
However, Lee describes that the anode can be composed of SnO2 or ZnO {paragraph [179]}, and that the cathode can be composed of Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag {paragraph [190]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Lee described above by using SnO2 or ZnO as the material of the anode and Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag as the material of the cathode, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of SnO2 or ZnO as the material of the anode and Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag as the material of the cathode would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting device.

Regarding claims 7-8 and 19: Lee teaches all of the features with respect to claim 1, as outlined above. 
Lee does not describe that the compound of Kim described above is a delayed fluorescence compound.
Lee teaches the claimed invention above but fails to teach that the emission layer emits light that is the result of a delayed fluorescence process. It is reasonable to presume that the emission layer emitting light that is the result of a delayed fluorescence process is inherent to Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraph [0023], [0026]-[0027], [00129], [00131], [00132], and [00146] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that emit light that is the result of a delayed fluorescence process. Additionally, paragraphs [0024] and [00124] of the instant specification describes that the compounds having the structure of the instant Formula 1 can in embodiments emit thermally activated delayed fluorescence. Paragraph [00124] describes that the structure of the instant Formula 1 is an electron acceptor and that the structure of the instant Formula 2 is an electron donor. 
Additionally, the compound of Lee is very close structurally to the instant compound 33. The difference being the presence of isopropyl groups in place of methyl groups on the instant compound 33 as well as the presence of other alkyl groups substituents on the compound of Lee . It would be expected that the exemplified compounds of the instant specification would possess the thermally activated delayed fluorescence properties of the claimed compounds as described in the instant specification, as outlined above. Given the structural similarities, it would be expected that the compound of Lee would share these thermally activated delayed fluorescent properties, i.e. it would not be expected that the presence of methyl groups in place of isopropyl groups would cause the compound to not have thermally activated delayed fluorescent properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
A light-emitting layer comprising a light-emitting dopant that emits light that is the result of a delayed fluorescence process can be equated with a delayed fluorescence emission layer. Additionally, as outlined above, the light-emitting layer comprises a host.

Regarding claim 9: Lee teaches all of the features with respect to claim 1, as outlined above. 
Lee does not describe that the compound of Kim described above has a central wavelength of 430 nm to 490 nm.
Lee teaches the claimed invention above but fails to teach the compound of Lee described above has a central wavelength of 430 nm to 490 nm. It is reasonable to presume that the compound of Lee described above having a central wavelength of 430 nm to 490 nm is inherent to Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0025]-[0028] and [00128] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that in an embodiment emit light that has a central wavelength of 430 nm to 490 nm. 
Furthermore, Lee describes that the compounds of Lee emit blue light {paragraphs [15] and [183] as well as Tables 1 and 2}.
Additionally, the compound of Kim is very close structurally to the instant compound 33. The difference being the presence of isopropyl groups in place of methyl groups on the instant compound 33 as well as the presence of other alkyl groups substituents on the compound of Lee. It would be expected that the exemplified compounds of the instant specification would possess a central wavelength of 430 nm to 490 nm as described in the instant specification, as outlined above. Given the structural similarities, it would be expected that the compound of Lee would share these thermally activated delayed fluorescent properties, i.e. it would not be expected that the presence of methyl groups in place of isopropyl groups as well as the presence of additional alkyl substituents would cause the compound to not have a central wavelength of 430 nm to 490 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
A light-emitting layer comprising a light-emitting dopant that has a central wavelength of 430 nm to 490 nm can be equated with an emission layer that emits light that has a central wavelength of 430 nm to 490 nm.

Claims 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0053998 A1) (hereafter “Kim”).
Regarding claims 11-13 and 15-19: Kim discloses the compound shown below {(paragraphs [0012]-[0014], [0054], and [0066]-[0069]: The disclosure of Kim is an organic electroluminescence device including a light-emitting layer comprising a compound having the structure of Formula 1 of Kim and a compound having the structure of Formula 2 of Kim.), (paragraph [0093]]: The compounds having the structure of Formula 1 are exemplified by Compounds 1-1 to 1-225.), (p. 15: Compound 1-66)}.

    PNG
    media_image3.png
    755
    740
    media_image3.png
    Greyscale


Kim does not exemplify a compound similar to the compound shown above in which the instant Rc and Rd are other than methyl.
A compound having the structure of the compound of Kim shown above is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, methyl, of a compound in which n-propyl groups are at the positions of the instant Rc and Rd. 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the compound of Kim shown above such that the methyl groups corresponding to the instant Rc and Rd were substituted with n-propyl groups. This would lead to a compound in which the alkyl groups that correspond to the instant Rc and Rd have at least 3 carbon atoms. A compound comprising n-propyl groups as the instant Rc and Rd would be a homolog of the compound of Kim shown above. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 19: Kim teaches all of the features with respect to claim 11, as outlined above. 
Kim does not describe that the modified compound of Kim described above is a delayed fluorescence compound.
Kim discloses the claimed invention above but fails to teach that the emission layer emits light that is the result of a delayed fluorescence process. It is reasonable to presume that the emission layer emitting light that is the result of a delayed fluorescence process is inherent to Kim. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0023], [0026]-[0027], [00129], [00131], [00132], and [00146] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that emit light that is the result of a delayed fluorescence process. Additionally, paragraphs [0024] and [00124] of the instant specification describes that the compounds having the structure of the instant Formula 1 can in embodiments emit thermally activated delayed fluorescence. Paragraph [00124] describes that the structure of the instant Formula 1 is an electron acceptor and that the structure of the instant Formula 2 is an electron donor. 
Additionally, the compound of Kim is very close structurally to the instant compound 33. The difference being the presence of isopropyl groups in place of methyl groups on the instant compound 33 as well as the presence of other alkyl groups substituents on the compound of Kim . It would be expected that the exemplified compounds of the instant specification would possess the thermally activated delayed fluorescence properties of the claimed compounds as described in the instant specification, as outlined above. Given the structural similarities, it would be expected that the compound of Kim would share these thermally activated delayed fluorescent properties, i.e. it would not be expected that the presence of methyl groups in place of isopropyl groups would cause the compound to not have thermally activated delayed fluorescent properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kim product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-3, 5-9, 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2021/0053998 A1) (hereafter “Kim”) as applied to claim 11 above, and further in view of Lee et al. (WO 2018/216900 A1—machine translation relied upon) (hereafter “Lee”).
Regarding claims 1-3, 5-6, 11-13, and 15-18: Kim discloses the compound shown below {(paragraphs [0012]-[0014], [0054], and [0066]-[0069]: The disclosure of Kim is an organic electroluminescence device including a light-emitting layer comprising a compound having the structure of Formula 1 of Kim and a compound having the structure of Formula 2 of Kim.), (paragraph [0093]]: The compounds having the structure of Formula 1 are exemplified by Compounds 1-1 to 1-225.), (p. 15: Compound 1-66)}.

    PNG
    media_image3.png
    755
    740
    media_image3.png
    Greyscale


Kim does not exemplify a compound similar to the compound shown above in which the instant Rc and Rd are other than methyl.
A compound having the structure of the compound of Kim shown above is a homolog – a compound differing regularly by the successive addition of the same chemical groups, in the present instance, methyl, of a compound in which n-propyl groups are at the positions of the instant Rc and Rd. 
With respect to homologs, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have modified the compound of Kim shown above such that the methyl groups corresponding to the instant Rc and Rd were substituted with n-propyl groups. This would lead to a compound in which the alkyl groups that correspond to the instant Rc and Rd have at least 3 carbon atoms. A compound comprising n-propyl groups as the instant Rc and Rd would be a homolog of the compound of Kim shown above. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
Kim does not exemplify a specific device comprising the compound shown above. 
However, Kim teaches that the compound shown above would be comprised in the light-emitting layer of an organic electroluminescence device of Kim {paragraphs [0012]-[0014], [0054], and [0066]-[0069]: The disclosure of Kim is an organic electroluminescence device including a light-emitting layer comprising a compound having the structure of Formula 1 of Kim and a compound having the structure of Formula 2 of Kim.}. The compound shown above would be used as the light-emitting dopant of the light-emitting layer {paragraph [0025]: The compound having the structure of Kim’s Formula 1 is the dopant of the light-emitting layer.}. The organic electroluminescence device comprises a first electrode, a second electrode on the first electrode, and the light-emitting layer is between the first electrode and the second electrode {paragraphs [0012]-[0014], [0054], and [0066]-[0069]: The disclosure of Kim is an organic electroluminescence device including a light-emitting layer comprising a compound having the structure of Formula 1 of Kim and a compound having the structure of Formula 2 of Kim.}.
The light-emitting layer additionally comprises a host material {paragraph [0025]: The compound having the structure of Kim’s Formula 2 is the host of the light-emitting layer.}.
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kim shown above by using the compound as a light-emitting dopant of the light-emitting layer of the organic electroluminescence device of Kim described above (which includes a host material), based on the teaching of Kim. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting device.
Kim does not describe a specific device in which the anode is SnO2 or ZnO, and the cathode is Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag.
However, Lee teaches organic electroluminescence devices {paragraphs [175]-[178]}. Lee describes that the anode can be composed of SnO2 or ZnO {paragraph [179]}, and that the cathode can be composed of Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag {paragraph [190]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kim described above by using SnO2 or ZnO as the material of the anode and Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag as the material of the cathode, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of SnO2 or ZnO as the material of the anode and Li, Al, Al-Li, Ca, Mg, Mg-In, or Mg-Ag as the material of the cathode would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting device.

Regarding claims 7-8 and 19: Kim as modified by Lee teaches all of the features with respect to claim 1, as outlined above. 
Kim does not describe that the compound of Kim described above is a delayed fluorescence compound.
Kim as modified by Lee teaches the claimed invention above but fails to teach that the emission layer emits light that is the result of a delayed fluorescence process. It is reasonable to presume that the emission layer emitting light that is the result of a delayed fluorescence process is inherent to Kim as modified by Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraph [0023], [0026]-[0027], [00129], [00131], [00132], and [00146] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that emit light that is the result of a delayed fluorescence process. Additionally, paragraphs [0024] and [00124] of the instant specification describes that the compounds having the structure of the instant Formula 1 can in embodiments emit thermally activated delayed fluorescence. Paragraph [00124] describes that the structure of the instant Formula 1 is an electron acceptor and that the structure of the instant Formula 2 is an electron donor. 
Additionally, the compound of Kim is very close structurally to the instant compound 34. The difference being the presence of isopropyl groups in place of methyl groups on the instant compound 34. It would be expected that the exemplified compounds of the instant specification would possess the thermally activated delayed fluorescence properties of the claimed compounds as described in the instant specification, as outlined above. Given the structural similarities, it would be expected that the compound of Kim  would share these thermally activated delayed fluorescent properties, i.e. it would not be expected that the presence of methyl groups in place of isopropyl groups would cause the compound to not have thermally activated delayed fluorescent properties.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kim as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
A light-emitting layer comprising a light-emitting dopant that emits light that is the result of a delayed fluorescence process can be equated with a delayed fluorescence emission layer. Additionally, as outlined above, the light-emitting layer comprises a host.

Regarding claim 9: Kim as modified by Lee teaches all of the features with respect to claim 1, as outlined above. 
Kim does not describe that the compound of Kim described above has a central wavelength of 430 nm to 490 nm.
Kim as modified by Lee teaches the claimed invention above but fails to teach the compound of Kim described above has a central wavelength of 430 nm to 490 nm. It is reasonable to presume that the compound of Kim described above having a central wavelength of 430 nm to 490 nm is inherent to Kim as modified by Lee. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Paragraphs [0025]-[0028] and [00128] of the instant specification describes that the compounds having the structure of the instant Formula 1 are light-emitting dopants for use in emission layers that in an embodiment emit light that has a central wavelength of 430 nm to 490 nm. 
Additionally, the compound of Kim is very close structurally to the instant compound 34. The difference being the presence of isopropyl groups in place of methyl groups on the instant compound 34. It would be expected that the exemplified compounds of Kim would possess a central wavelength of 430 nm to 490 nm as described in the instant specification, as outlined above. Given the structural similarities, it would be expected that the compound of Kim  would share these thermally activated delayed fluorescent properties, i.e. it would not be expected that the presence of methyl groups in place of isopropyl groups would cause the compound to not have a central wavelength of 430 nm to 490 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Kim as modified by Lee product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
A light-emitting layer comprising a light-emitting dopant that has a central wavelength of 430 nm to 490 nm can be equated with an emission layer that emits light that has a central wavelength of 430 nm to 490 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786